Citation Nr: 0828201	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a non-displaced, incomplete, intratrochanteric 
fracture of the right hip.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right hip injury.

3.  Entitlement to service connection for a neck disability, 
to include as secondary to a service-connected right hip 
injury.

4.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left knee with lateral meniscus tears.  

5.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right knee with lateral meniscus tears.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife

ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in May 2008.  The veteran and his wife 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.

The Board notes that the RO recently issued two separate 
rating decisions in May 2007 and January 2008.  The May 2007 
rating decision denied the veteran's claim of entitlement to 
a total disability rating based on individual unemployability 
while the January 2008 rating decision continued the 
veteran's disability ratings for bilateral knee disabilities.  
In May 2008, the veteran's representative submitted a 
statement to VA with evidence in support of a notice of 
disagreement (NOD) which was purportedly filed April 24, 
2008.  The Board notes that although the claimed NOD is not 
of record, the Board will construe the May 2008 statement to 
be an NOD.  See 38 C.F.R. § 19.26.  Thus, the RO should 
provide the veteran a statement of the case (SOC) that 
addresses the issues of entitlement to a higher evaluation 
for a bilateral knee disability.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  
The issues of entitlement to an evaluation in excess of 10 
percent for a right hip injury and a bilateral knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neither a low back disability nor a neck disability was 
present during service and arthritis of the low back or neck 
was not manifest to a compensable degree within one year 
after discharge from service. 

2.  A private medical opinion linked the veteran's current 
low back and neck disabilities to service, and particularly 
to the veteran's involvement in an in-service motor vehicle 
accident.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
low back disability are met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for entitlement to service connection for a 
neck disability are met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

Factual Background and Analysis

In this case, the veteran contends that his low back and neck 
disabilities are related to service.  In the alternative, the 
veteran contends that he altered his gait as a result of his 
service-connected right hip injury, and that the right hip 
injury aggravated his low back and neck disabilities.  The 
veteran was granted service connection for residuals of a 
non-displaced, incomplete, intratrochanteric fracture of the 
right hip in a rating decision dated January 1982.  The RO 
assigned a non-compensable disability evaluation, effective 
October 29, 1980.  A subsequent rating decision dated June 
2005 increased the veteran's disability evaluation to 10 
percent, effective March 22, 2005.  

Service treatment records (STRs) associated with the 
veteran's claims file show that he was afforded a clinical 
evaluation and physical examination in September 1976 prior 
to entering service.  The clinical evaluation was essentially 
normal and no low back or neck disabilities were found at 
that time.  The veteran described his health as "good," and 
provided a medical history in which he specifically denied 
ever having arthritis, rheumatism, bursitis, recurrent back 
pain, or bone, joint, or other deformity.

In December 1979, the veteran was transferred to the U.S. 
Naval Hospital in Puerto Rico after sustaining a non-
displaced, incomplete, intratrochanteric fracture of the 
right hip while on leave in St. Croix, U.S. Virgin Islands.  
The veteran was hit by a car.  Treatment records associated 
with this incident showed no evidence of low back or neck 
disabilities at that time.

The veteran was also given a clinical evaluation and physical 
examination in August 1980 prior to discharge from service.  
The clinical evaluation was essentially normal and no low 
back or neck disabilities were found at that time.  The 
veteran's in-service right hip fracture was noted, but the 
examiner indicated that the hip was healing well, despite the 
veteran's subjective complaints of pain and tenderness in the 
right hip and knee.

In summary, the veteran's STRs are negative for any diagnosis 
or treatment of a low back or neck disability.  Moreover, 
there is no evidence of record to show that the veteran had 
arthritis of the low back or neck that was manifest to a 
compensable degree within one year after discharge from 
service. 

The first pertinent post-service treatment note is dated 
October 2000.  The veteran presented to MTM Diagnostic Group, 
Inc. for magnetic resonance imaging (MRI) of the cervical 
spine and lumbar spine.  The veteran reported back and neck 
pain at that time.  The MRI results of the cervical spine 
were interpreted to show multi-level disc bulging to the 
lower cervical spine as well as straightening to the upper 
cervical spine which was suggestive of a musculoligamentous 
strain or spasm.  No evidence of a herniated disc or spinal 
stenosis was found.  The MRI results of the lumbar spine were 
interpreted to show disc desiccation and disc bulging at L4-5 
and L5-S1.  No evidence of herniated disc was found.

Associated with the claims file is a letter from D. Bender, 
M.D. dated August 2006.  Dr. Bender indicated that he treated 
the veteran since October 2005.  Dr. Bender noted that the 
veteran was involved in a motor vehicle accident as a 
pedestrian in December 1979 while serving in the Navy.  
Subsequent to this accident, the veteran reported neck pain 
with headaches, low back pain, and bilateral knee pain.  

Dr. Bender ordered MRI testing of the veteran's lumbar spine 
in January 2006.  The results were interpreted to show lower 
lumbar spondylosis and central disc herniation at L4-5.  Dr. 
Bender also ordered MRI testing of the veteran's cervical 
spine in May 2006.  The results were interpreted to show mild 
spondylosis at C5-6, C6-7, and C7-T1 with small disc bulges 
at C6-7 and C7-T1.  More focal broad-based disc bulging was 
observed on the right at C6-7 with right-sided neural 
foraminal narrowing.  Mild central disc bulging was also 
noted at T1-T2.  Dr. Bender further stated in the August 2006 
letter:

The patient's diagnosis is chronic neck 
pain, degenerative joint disease and 
chronic low back pain.  I believe the 
above diagnosis is related to the motor 
vehicle accident stated above.

The veteran most recently sought care from Dr. Bender in 
March 2007.  The veteran reported back and right hip pain at 
that time.  Dr. Bender noted that the veteran's symptoms 
existed for many years and was the result of a motor vehicle 
accident and internal disc disruption.  The impression was 
chronic low back pain, lumbar intervertebral disc (IVD) 
without myelopathy, chronic radiculopathy, L5-S1, right, 
chronic neck pain, cervical IVD without myelopathy, chronic 
cervical instability secondary to whiplash injury, and 
cervicogenic headaches.

The veteran testified before the undersigned VLJ in 
connection with the current claims in May 2008.  The veteran 
testified that he was injured while in the Virgin Islands.  
He was struck by a car as he tried to cross the street.  The 
veteran indicated that he experienced neck and back pain 
since that time.  The veteran also stated that his neck and 
back condition had gotten progressively worse since the 
accident and that the medical treatment rendered thus far, to 
include steroid injections, was unsuccessful at alleviating 
his symptoms.

Given the evidence of record, the Board concludes that 
service connection is warranted in this instance for a low 
back and neck disability.  As previously stated, entitlement 
to service connection requires a finding that there is a 
current disability that has a relationship to an in-service 
injury or disease.  Here, the veteran was diagnosed as having 
degenerative joint disease.  Specifically, MRI results showed 
lower lumbar spondylosis and central disc herniation at L4-5, 
as well as mild spondylosis at C5-6, C6-7, and C7-T1 with 
small disc bulges at C6-7 and C7-T1.

Dr. Bender treated the veteran on numerous occasions from 
October 2005 to March 2007 for right hip, low back, and neck 
conditions.  In an August 2006 letter, Dr. Bender linked the 
veteran's degenerative joint disease to the December 1979 in-
service injuries described above.  There is no evidence to 
the contrary.  Accordingly, service connection for a low back 
disability and a neck disability is granted.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for a low back disability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Service connection for a neck disability is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.


REMAND

I.  Right Hip

The veteran also contends that he is entitled to a disability 
evaluation in excess of 10 percent for his service-connected 
right hip disability.  The veteran was granted service 
connection for residuals of a non-displaced, incomplete, 
intratrochanteric fracture of the right hip in a rating 
decision dated January 1982.  The RO assigned a non-
compensable disability evaluation, effective October 29, 
1980.  A subsequent rating decision dated June 2005 increased 
the veteran's disability evaluation to 10 percent, effective 
March 22, 2005.

The veteran testified in May 2008 that the condition of his 
right hip disability had gotten progressively worse.  
Specifically, the veteran reported difficulty with prolonged 
sitting, climbing, kneeling, squatting, twisting, and 
walking.  The veteran testified that he took 20 milligrams of 
morphine per day and that he had to stop working because of 
his service-connected right hip disability.  The veteran 
stated that he was in constant pain and that he had decreased 
range of motion as well.

The veteran's wife testified that the veteran's physical 
condition deteriorated over the last 20 years and that the 
veteran relied on their 19-year-old son to "do stuff for 
[the veteran]." 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992)(citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  Here, the veteran has not been 
afforded a VA examination for his service-connected right hip 
disability since April 2005.  Thus, the Board finds that the 
veteran is entitled to a new VA examination to assess the 
severity of his service-connected right hip disability.

The veteran also testified in May 2008 that he did not 
currently receive treatment from VA for his service-connected 
right hip disability.  As such, the veteran should be asked 
to identify any and all non-VA sources of treatment for his 
service-connected right hip disability.

II.  Knees

As discussed above, the RO denied the veteran's claims for an 
evaluation in excess of 10 percent for bilateral knee 
disabilities in a rating decision dated January 2008. In May 
2008, the veteran's representative submitted a statement to 
VA with evidence in support of a notice of disagreement (NOD) 
which was purportedly filed April 24, 2008.  The Board notes 
that although the claimed NOD is not of record, the Board 
will construe the May 2008 statement to be an NOD.  See 38 
C.F.R. § 19.26.  Thus, the RO should provide the veteran an 
SOC that addresses the issue of entitlement to a higher 
evaluation for a bilateral knee disability.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify any and all non-VA 
sources of treatment for his service-
connected right hip disability.  The RO 
should also attempt to obtain any evidence 
identified as relevant by the veteran, 
provided that the veteran completes the 
relevant authorization forms. 

2.  The RO should issue a statement of the 
case to the veteran and his representative 
addressing the issue of  entitlement to an 
evaluation in excess of 10 percent for 
bilateral knee disabilities.  The veteran 
and his representative should be notified 
of the time limit within which a 
substantive appeal must be filed in order 
to perfect an appeal on the issue to 
secure appellate review by this Board.  

3.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to have a VA examination 
to assess the severity of his service-
connected right hip disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.  

In particular, the examiner is asked to 
assess the severity of the veteran's 
service-connected right hip disability.  
The examiner is also asked to include a 
discussion of the factors referenced in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) as 
well as the functional impairments of 
daily life and employment, if any, 
resulting from the veteran's service-
connected right hip disability.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's case.  If any benefit in 
appellate status remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
     
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


